87 F.3d 1319
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jesse Don HICKSON, III, Plaintiff-Appellant,v.NATIONAL BROADCASTING COMPANY, INC., a Delaware Corporation,Defendant-Appellee.
No. 95-35893.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 14, 1996.

Before:  CANBY, JOHN T. NOONAN, JR. and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Jesse Don Hickson III appeals pro se the district court's Fed.R.Civ.P. 12(b)(6) dismissal for failure to state a claim in his diversity action alleging that the National Broadcasting Company Inc.  ("NBC)" converted his name, likeness and history by including references to Hickson "in up to half of the NBC entertainment programs for more than ten years."   Hickson's claims are fanciful, delusional and legally frivolous.   Accordingly, the district court did not err in dismissing his action pursuant to Fed.R.Civ.P. 12(b)(6).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3